Citation Nr: 1730692	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tension headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for neurologic symptoms, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for tension headaches, joint pain, neurologic symptoms, and sleep apnea. 

In March 2010, the Veteran presented testimony during a hearing before a Decision Review Officer at the St. Petersburg RO.  In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearings are associated with the claims file.  

In November 2013 and September 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Tension headaches

The Veteran contends that service connection is warranted for his tension headaches, to include as due to an undiagnosed illness.  The Veteran states that he did not have headaches before he went into service, but that they started while he was stationed in the Gulf and that he has had them ever since.  See May 2013 hearing transcript.

The Veteran was afforded a VA examination in March 2017.  The examiner noted the Veteran's continued complaints of headaches, occurring almost daily and beginning in the back of his head and radiating to the front.  However, the examiner opined that it was less likely as not that the Veteran's migraine headaches were incurred in or caused by service, noting that the Veteran's separation examination was quiet for complaints of recurring or frequent headaches and that he had not been diagnosed with migraine headaches or treated for migraines.  Rather, the Veteran was diagnosed with tension headaches, which are muscular in nature.  The examiner opined that since the headaches would begin in the back of his head, it was likely related to his cervical spine condition.  The examiner noted that there was no clear and unmistakable evidence that tension headaches preexisted the Veteran's active service, but even if the tension headaches did preexist service, they were not clearly and unmistakably aggravated beyond normal progression during service as there was no evidence of chronic complaints of headaches documented in his service treatment records.  

The Board finds that the March 2017 VA examiner's opinion is inadequate with regards to direct service connection.  It appears the examiner rendered an opinion as to whether the Veteran had migraine headaches that were incurred in service; however, the Veteran has not filed for migraine headaches, but rather tension headaches.  Furthermore, it is not clear that the examiner considered the Veteran's statements as to why he did not seek treatment during service.  As the Board is remanding for other reasons discussed herein, the Board finds that a clarification opinion is warranted. 

Joint pain

The Veteran contends that service connection is warranted for his joint pain, to include as due to an undiagnosed illness.  Specifically, the Veteran states that he has pain predominantly in his hands and arms, but also elsewhere.  He contends that the joint pain could be a part of an undiagnosed illness, but also due to his duties in service, which required manually turning sticks for drilling.  The Veteran states that while out in the field, his group was basically alone and there was no place to seek treatment.  See May 2013 hearing transcript.

The Veteran was afforded a VA examination in March 2017.  The examiner noted that the Veteran reported pains in his hands, elbows, and shoulders, but that there was no diagnosis associated with the claimed joint pain.  X-rays of the wrists and right elbow associated with the examination revealed mild degenerative changes consistent with the Veteran's age.  The examiner opined that it was less likely as not that his joint pain was incurred in or caused by service.  The examiner noted that the Veteran's service treatment records did not support complaints of joint pain during service, nor did it support any activity that caused the upper extremity joint pain.  Furthermore, although the x-rays showed mild degenerative changes, these were normal for his age and there were no significant findings upon examination to suggest a chronic, disabling condition.  

The Board finds the examiner's opinion inadequate with regards to direct service connection.  It is unclear from the opinion whether the examiner considered the Veteran's competent lay statements that he manually turned sticks while drilling and the reasons for why he did not seek treatment in the field.  Therefore, an addendum opinion is required. 


Sleep apnea

The Veteran contends that service connection is warranted for his sleep apnea, to include as due to an undiagnosed illness.  He states that he did not have sleep apnea prior to service, but that he developed it while in Desert Storm and that he snored while on active duty.  He specifically contends that it could be due to environmental exposure, or secondary to his service-connected asthma. 

The Veteran was afforded a VA examination in March 2017.  The examiner noted that the Veteran was diagnosed with sleep apnea in 2007 per the Veteran and 2012 by VA record.  The examiner opined that it was less likely as not that the Veteran's sleep apnea was incurred in or caused by service.  The examiner noted that the Veteran's service treatment records were silent for complaints of insomnia or suggestion of sleep apnea and the Veteran was not diagnosed until fifteen years after separation.  Furthermore, a review of the medical literature did not support a cause and effect relationship between Gulf War exposure and sleep apnea.  Rather, sleep apnea is due to upper airway obstruction, particularly the soft palate.

The Board finds the examiner's opinion in regard to direct service connection is inadequate as it is not clear whether the examiner considered the Veteran's competent lay statements that he snored while on active duty or contentions that  sleep apnea is secondary to his service-connected asthma.  Therefore, an addendum opinion is needed.

Tension headaches, joint pain, sleep apnea, and neurologic symptoms, as due to an undiagnosed illness.

As discussed above, the Veteran contends that direct service connection is warranted for his tension headaches, joint pain, and sleep apnea..  The Veteran also contends that service connection is warranted for his tension headaches, joint pain, sleep apnea, and neurologic symptoms, as due to an undiagnosed illness.  As to his neurologic symptoms, the Veteran specifically states that he has numbness in his right arm, thumb, and index finger and that his legs shake throughout the night.  

The examiner opined that the Veteran's tension headaches, joint pain, and neurologic symptoms could not be declared as an undiagnosed illness or medically unexplained chronic multi-symptom illness as the Veteran had not had his symptoms properly evaluated by his primary care physician.  The examiner stated that it was beyond the scope of the examination to complete a diagnostic workup of his complaints and then advised the Veteran to follow up with his primary physician for discussion and workup of his symptoms.

The Board finds the examiner's opinion inadequate.  VA's duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim.  Jones v. Shinseki, 23 Vet. App. 382, 388-390 (2010).  Where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information.  As a general principle, when the Secretary's duty to provide a medical opinion is triggered, this duty includes the requirement that the Secretary provide reasonable tests and other examinations necessary to render a meaningful medical opinion.  Daves v. Nicholson, 21 Vet.App. 4, 51 (2007).  Furthermore, where the medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, make efforts to obtain it and seek an additional medical opinion which considers the relevant information.  Id.  It must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones, 23 Vet. App. 382 (2010).  As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation.  See 38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises ... such doubt will be resolved in favor of the claimant."). 

Furthermore, the Court determined that the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 302 (2008).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

Therefore, the Board finds that the issues must be remanded, as the examiner has a duty to investigate the Veteran's claims by obtaining all tests, as needed, to determine whether the Veteran's tension headaches, joint pain, and neurologic symptoms are due to an undiagnosed illness.  The Board notes that the examiner rendered an opinion as to whether the Veteran's sleep apnea was due to an undiagnosed illness; however, in light of the deficiencies as noted above, the Board finds that a new opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the March 2017 VA examiner for an addendum opinion.  If the examiner is no longer available, the claims file should be provided to an examiner qualified to render an opinion as to the Veteran's tension headaches, joint pain, neurologic symptoms, and sleep apnea.  A new examination is not necessary unless deemed so by the examiner.  The examiner must indicate in the examination report that the claims file, including a copy of this remand, was reviewed.

The examiner must opine as to:

(a)  Whether the Veteran's current or previous symptoms of tension headaches, joint pain, neurologic symptoms, and/or sleep apnea are at least as likely as not (50 percent probability or greater) attributable to a known diagnosis.

(b)  If the Veteran's current or previous symptoms of tension headaches, joint pain, neurologic symptoms, and/or sleep apnea are found to be attributable to a known diagnosis, the examiner must provide an opinion as to whether the diagnosed disability is related to the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War.  The examiner's attention is drawn to the Veteran's lay statements regarding his duties in service requiring use of his hands and arms and his reports of snoring while on active duty.

(c)  If the examiner finds the Veteran's current or previous symptoms of tension headaches, joint pain, neurologic symptoms, and/or sleep apnea are not attributable to a known clinical diagnosis, the examiner must provide an opinion as to whether the Veteran's symptoms of tension headaches, joint pain, neurologic symptoms, and/or sleep apnea constitute an undiagnosed illness associated with exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War.

(d)  Whether the Veteran's sleep apnea is at least as likely as not caused by or aggravated by his service-connected asthma. 

The Veteran must be scheduled for any additional testing or development as deemed necessary by the examiner for the examiner to provide an opinion as requested above.

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely saying he/she cannot respond without resorting to mere speculation will not suffice. 

2. After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



